FILED
                              NOT FOR PUBLICATION                           SEP 12 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EJAZ RUPANI,                                      No. 05-77364

               Petitioner,                        Agency No. A070-782-028

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 12, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Ejaz Rupani, a native and citizen of Pakistan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

deportation proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. We grant the petition for review and remand.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA failed to address Rupani’s contentions that the agency had violated

former 8 C.F.R § 242.1(c) by failing to explain the contents of his Order to Show

Cause and Notice of Hearing, and that he had been prejudiced by the violation.

See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (the agency may

not ignore contentions raised by a party); Matter of Hernandez, 21 I. & N. Dec.

224 (BIA 1996). Accordingly, we remand for the BIA to consider these specific

contentions in the first instance. See Coronado v. Holder, 759 F.3d 977, 987 (9th

Cir. 2014).

      In light of this disposition, we do not reach Rupani’s remaining contentions.

      This panel will retain jurisdiction over any further proceedings in this

matter.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      05-77364